        Case 9:20-cv-00119-DWM Document 23 Filed 08/13/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 MARLENE STAIGMILLER,                                CV 20–119–M–DWM

                      Plaintiff,

 vs.                                                         ORDER

 ETHICON, INC., et al.,

                       Defendants.


       Plaintiff Marlene Staigmiller moves for the admission of Kila Baldwin to

practice before this Court in this case with John M. Fitzpatrick to act as local

counsel. Ms. Baldwin’s application appears to be in order.

       Accordingly, IT IS ORDERED that Plaintiff’s motion to admit Kila

Baldwin pro hac vice (Doc. 22) is GRANTED on the condition that pro hac

counsel shall do his or her own work. This means that pro hac counsel must do his

or her own writing; sign his or her own pleadings, motions, and briefs; and appear

and participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

       IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

pro hac counsel, within fifteen (15) days of the date of this Order, files a notice


                                           1
        Case 9:20-cv-00119-DWM Document 23 Filed 08/13/20 Page 2 of 2



acknowledging counsel’s admission under the terms set forth above. In that notice,

counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.

                  13thday of August, 2020.
      DATED this ___



                                                                10:27AM
                                       ___________________________
                                       Donald W. Molloy, District Judge
                                       United States District Court




                                          2
